Broyles, C. J.
1. This was a suit upon a promissory note given for the purchase-price of certain personal property. The defendant in her answer admitted a prima facie case in the plaintiff, .but alleged that, before this action was filed, the plaintiff had rescinded the sale of the personal property and had retaken possession of it. Upon the trial the defendant failed to support her plea. On the contrary, the undisputed evidence disclosed that there was no rescission of the contract of sale. There was no material issue of fact for the jury to pass upon, and the court did not err, for any reason assigned, in directing a verdict in favor of the plaintiff.
2. As the foregoing ruling controls the case, the question raised in the cross-bill of exceptions is not considered.

Judgment on ma/tn bill of exceptions affirmed; cross-bill dismissed.


MacIntyre and Guerry, JJ., concur.